Citation Nr: 1414733	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-43 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  

During a December 2008 VA audiological examination, the examiner concluded that the Veteran's current bilateral hearing loss and tinnitus were less likely than not related to the Veteran's military service.  In reaching these opinions, the examiner noted that the Veteran had a normal whisper test upon his discharge from the military and then worked in mines for 30 years where he was exposed to loud noises.  However, hearing loss and tinnitus need not be shown in service to establish service connection.  While the examiner did address potential intercurrent causes, she did not explain why the Veteran's current hearing loss and tinnitus are not simply a delayed result of in-service noise exposure.  In light of the above, the Board finds that an additional medical opinion is needed.

Additionally, in the report from the December 2008 VA audiological examination, the examiner stated that the Veteran had received another audiological examination from a private audiologist in May 2008.  Records from this private audiological examination and any other relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, clarification is also needed as to whether the Veteran is requesting a hearing 
before the Board.  In his November 2010 substantive appeal, he indicated that he was not requesting a Board hearing.  However, in an April 2011 statement, his representative stated that the Veteran had requested a hearing before the Board.  Thus, clarification is necessary.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for bilateral hearing loss or tinnitus, including the private audiologist who provided the Veteran with an audiological examination in May 2008.  After securing any necessary release, the RO/AMC should request any relevant records identified.  In addition, relevant VA treatment records dating since January 2009 should be obtained from the Danville VA Medical Center.  If any requested records are not available, the Veteran should be notified of such.

2. After the above development has been completed to the extent possible, the claims file should be returned to the December 2008 VA audiological examiner, if available.  If that examiner is not available, the claims file should be forwarded to another audiologist to obtain the requested opinions.  If a new examination 
is deemed necessary to respond to the questions presented below, one should be scheduled.  Following review of the claims file, the examiner should provide an explanation as to why the Veteran's current hearing loss and tinnitus are not merely a delayed result of the in-service noise exposure.   

3. Contact the Veteran and clarify whether he wants a hearing before the Board, and if so, what type (travel board at RO, videoconference at RO, or at the Board in Washington D.C.).  If he desires a travel board or videoconference hearing at the RO, please schedule the hearing as appropriate. 

4. After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If either claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

